                                  UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      IN RE:                                                   Case No.: 19-13020
                                                               Chapter: 13
                Anthony L. Davis                               Hearing Date: 07/06/2021

                                                    Debtor     Judge Carol A. Doyle

                                                 NOTICE OF MOTION
TO:    M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
       through ECF
       Anthony L. Davis, Debtor, 16708 Greenwood Ave., South Holland, IL 60473
       David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice through
       ECF
       Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF

             PLEASE TAKE NOTICE that on 07/06/2021, at 9:30 AM, I will appear before the Honorable
      Judge Carol A. Doyle, or any judge sitting in that judge’s place, and present the motion of Codilis &
      Associates, P.C. for The Bank of New York Mellon f/k/a The Bank of New York, successor-in-interest to
      JPMorgan Chase Bank, N.A. as Trustee for Structured Asset Mortgage Investments II Trust 2006-AR5,
      Mortgage Pass-Through Certificates, Series 2006-AR5, a copy of which is attached.

              This motion will be presented and heard electronically using Zoom for Government. No
      personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
      do the following:

             To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
      password.

             To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
      Then enter the meeting ID and password.

             Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the password is
      Doyle742. The meeting ID and password can also be found on the judge's page on the court's web site.

              If you object to this motion and want it called on the presentment date above, you must file a
      Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
      timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
      the court may grant the motion in advance without a hearing.

                                                 PROOF OF SERVICE

               The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
      the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
      notice on June 23, 2021 and as to the debtor by causing same to be mailed in a properly addressed
      envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
      on June 23, 2021.
                                                                         /s/ Brenda Likavec
                                                                           Attorney for Movant
      Brenda Ann Likavec ARDC#6330036
      Codilis & Associates, P.C.
      15W030 North Frontage Road, Suite 100
      Burr Ridge, IL 60527
      (630) 794-5300
      NOTE: This law firm is a debt collector.
                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on June 23, 2021 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on June 23, 2021.

  M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
  notice through ECF
  Anthony L. Davis, Debtor, 16708 Greenwood Ave., South Holland, IL 60473
  David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF
  Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
  ECF



                                                               /s/ Brenda Likavec
                                                                 Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. 14-17-10216

NOTE: This law firm is a debt collector.
                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                     Case No.: 19-13020
         Anthony L. Davis                            Chapter: 13
                                                     Hearing Date: 07/06/2021

                                            Debtor   Judge Carol A. Doyle


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY


         NOW COMES The Bank of New York Mellon f/k/a The Bank of New York, successor-
in-interest to JPMorgan Chase Bank, N.A. as Trustee for Structured Asset Mortgage Investments
II Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-AR5, (hereinafter
"Movant"), by and through its attorneys, Codilis & Associates, P.C., and moves this Honorable
Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay
and in support thereof states as follows:


         1.    This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


         2.    The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 16708 Greenwood Avenue, South Holland, IL
60473;


         3.    Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor’s filing of this petition on 05/06/2019;


         4.    The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


         5.    Pursuant to the plan, Debtor is to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 06/03/2021, the Debtor is past due for the 10/01/2020 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 06/03/2021, the total post-petition default through and including
                         06/01/2021, is $12,935.85, which includes a suspense credit of
                         $1,211.45. Any payments received after this date may not be reflected
                         in this default. This amount includes post-petition attorney fees in the
                         amount of $1,550.00 ($150.00 for Plan Review; $500.00 for Objection
                         to Plan; $500.00 for Proof of Claim; $250.00 for POC Pay History
                         Preparation; $150.00 for Post-Petition Fee Notice);


                  c)     On 07/01/2021, the default will increase, and will continue to increase as
                         additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $1,050.00 for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $188.00     for Court filing fee
       10.     PHH Mortgage Corporation services the underlying mortgage loan and note for
the property referenced in this Motion for Relief for The Bank of New York Mellon f/k/a The
Bank of New York, successor-in-interest to JPMorgan Chase Bank, N.A. as Trustee for
Structured Asset Mortgage Investments II Trust 2006-AR5, Mortgage Pass-Through Certificates,
Series 2006-AR5 (the noteholder) and is entitled to proceed accordingly. Should the Automatic
Stay be lifted and/or set aside by Order of this Court or if this case is dismissed or if the debtor
obtains a discharge and a foreclosure action is commenced or recommenced, said foreclosure
action will be conducted in the name of The Bank of New York Mellon f/k/a The Bank of New
York, successor-in-interest to JPMorgan Chase Bank, N.A. as Trustee for Structured Asset
Mortgage Investments II Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-
AR5 (the noteholder). The Bank of New York Mellon f/k/a The Bank of New York, successor-
in-interest to JPMorgan Chase Bank, N.A. as Trustee for Structured Asset Mortgage Investments
II Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-AR5 (the noteholder) has
the right to foreclose because: Noteholder is the original mortgagee or beneficiary or assignee of
the security instrument for the referenced loan. Noteholder directly or through an agent has
possession of the promissory note and the promissory note is either made payable to Noteholder
or has been duly endorsed.


       WHEREFORE, The Bank of New York Mellon f/k/a The Bank of New York,
successor-in-interest to JPMorgan Chase Bank, N.A. as Trustee for Structured Asset Mortgage
Investments II Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-AR5 prays
this Court enter an Order pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as
to Movant, allowing the fees and costs described herein to be added to the indebtedness pursuant
to the terms of the note and mortgage, and for such other and further relief as this Court may
deem just and proper.
       Dated this June 23, 2021.
                                                         Respectfully Submitted,

                                                         Codilis & Associates, P.C.


                                                         By: /s/ Brenda Likavec
                                           Berton J. Maley ARDC#6209399
                                           Rachael A. Stokas ARDC#6276349
                                           Peter C. Bastianen ARDC#6244346
                                           Joel P. Fonferko ARDC#6276490
                                           Brenda Ann Likavec ARDC#6330036
                                           Terri M. Long ARDC#6196966
                                           Codilis & Associates, P.C.
                                           15W030 North Frontage Road, Suite 100
                                           Burr Ridge, IL 60527
                                           (630) 794-5300
                                           File No. 14-17-10216

NOTE: This law firm is a debt collector.
